DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is written in response to the Applicants Remarks filed 9/10/21.  Claims 1-3, 5-11, 14, and 16-21 are pending and have been examined on the merits.  Claims 4, 12, 13, 15, 22-24 were cancelled.
Withdrawn Rejections
The 112 1st enablement rejections of the claims have been withdrawn.
The 103 (a) rejections of claims 9-11, 14, 16-20 have been withdrawn due to the amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim has been amended to recite “with a calculated complete protein of 12 g per 29 g serving size”. However there does not appear to be support for of 12 g per 29 g serving size.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US 2007/0077345) and in further view of Ning US 2008/0102165.
Regarding Claim 1: Borders discloses a method of making a high protein snack food product that is crispy and puffed [0005; 0033].  Borders discloses a method where vegetable protein that can be soy protein in combination with wheat gluten [0015; 0044], water [0006; 0033], and 
Borders discloses that the soybean protein can be about 70-74% and the wheat gluten can be about 24% to about 27% [0007].  Borders also discloses a total protein content of at least 70% [0022; claim 21]. 
Borders does not disclose that the moisture content after extruding is 18 to 28%.
Ning discloses an extruded food product containing soybean, peas, and wheat gluten [0019; 0024; 0025]; a leavening agent [0039]; and a moisture content in the extruded material of from about 10% to about 50% [Table 2] and that the product is puffed (bubbled) and expanded [0062].  Ning explicitly discloses a combination of soybean, pea and wheat [Table A].  Ning discloses that the plant protein is present in the composition from 1 to 90% [0023].  The extrusion mixture has a moisture content of about 1 to about 80% [0043] before extruding and after drying the extrudate is a moisture content of about 4 to 15% [0061].  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Borders to include the moisture content right after extruding as disclosed in Ning since Ning discloses extrudate moisture content achieved using multiple cooking zones [Ning 0058] in a similar cooking temperature range as Borders.
 Although Borders does not disclose that the ratio of soybean to wheat gluten is 2 :1, it would have been obvious to modify the amounts of soybean and wheat gluten since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).

Further, the determination of patentability is based on the recited method and does not depend on the specifics of the apparatus used to execute the method.  The products resulting from the process of Borders, are the same or substantially the same as the products obtained from the instant process and therefore does not depend upon the features of an apparatus within the claim.
Although Borders does not disclose that the wheat gluten is from 17 to 26%, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Borders overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding the moisture content one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Ning overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the recitation of “resembling meat base chicharrones”.  The Examiner notes that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA1951).  In the instant case, the examiner has given weight to the body of 
Borders does not disclose that the perforated plate has from 16 to 20% open flow.  However Borders does have a perforated plate and the result of pressure and high temperature is pushed through dies [0033-0035].  The recitation of percentage of open flow appears to be related to pressure exerted such that only 16 to 20% of the product is pressed up against the plate is pressed through the die at a time.  Applicants have not defined or otherwise characterized this feature.  Nonetheless the result of passing through the perforated plate of Borders results in the formation of a fibrous mass synonymous with the fibrous melt recited it the claim. Borders as modified therefore renders the claim obvious.
Regarding Claim 2:  Borders discloses a method of making a high protein snack food product that is crispy and puffed [0005; 0033].  Borders discloses a method where vegetable protein that can be soy protein in combination with wheat gluten [0015; 0044], water [0006; 0033], and leavening agent [0032; claim 1].  Borders discloses mixing and extruding through a die [0025; 0039].
Although Borders does not disclose the term bubble, the term puffed is synonymous with bubble. 
Regarding Claim 3: Borders discloses as discussed above in claim 1.  Borders discloses including leavening agents as discussed above.
Borders does not disclose wherein the plant protein blend comprises from 0.6 % to 1.6 % sodium bicarbonate by weight on a dry basis.  
Ning discloses a protein based snack food containing .75% baking soda [0102].  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the amount of leavening agent in Borders as in Ning in order to provide a desired amount of leaven to the blend.
Regarding Claim 5:  Borders discloses frying at 350 ºF for 30 seconds [0072].  

Regarding Claim 7:  Borders discloses as discussed above in claim 2. Borders discloses that extruders can be used to make products that have little expansion to great expansion [0035].   
Further, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 8:  Borders discloses as discussed above in claim 1 and further discloses where water is added at about 18% in one example [0049].
 Although Borders does not disclose that the moisture content was about 25% to about 31% it would have been obvious to one of ordinary skill in the art to optimize the moisture content on the in-barrel mixture based on the desired level of moisture in the end product since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. US 2007/0077345 and Ning et al. US 2008/0102165 as applied to claim 2 above and in further view of Keller et al. US 6,555,153.
Regarding Claim 6: Borders discloses as discussed above in claim 2. Borders does not disclose that the cooking step comprises air popping.  
Keller discloses cooking a snack product cooking by frying and hot air popping [col. 3, lines 25-27].  
.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al.  (US 2008/0102165) in view of Borders et al. US 2007/0077345 and Passe et al. (US 2008/0226810).
Regarding Claim 9: Ning discloses an extruded food product containing soybean, peas, and wheat gluten [0019; 0024; 0025]; a leavening agent [0039]; and a moisture content in the extruded material of from about 10% to about 50% [Table 2] and that the product is puffed (bubbled) and expanded [0062].  Ning explicitly discloses a combination of soybean, pea and wheat [Table A].  Ning discloses that the plant protein is present in the composition from 1 to 90% [0023].  The extrusion mixture has a moisture content of about 1 to about 80% [0043] before extruding and after drying the extrudate is a moisture content of about 4 to 15% [0061].
Ning does not disclose that the legume and wheat are 2:1 and that the wheat gluten is present at 17% to 26%.
Borders discloses that the soybean protein can be about 70-74% and the wheat gluten can be about 24% to about 27% [0007].  Borders also discloses a total protein content of at least 70% [0022; claim 21].  Although Borders does not disclose that the ratio of soybean to wheat gluten is 2 :1, it would have been obvious to modify the amounts of soybean and wheat gluten since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Passe discloses pea protein having a protein content of at least 60% [abstract].

Further, it would have been obvious to modify the pea protein in modified Ning for the high protein pea protein of Passe in order to increase the protein content in the final product.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Ning overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the amount of pea protein in the pea protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Passe overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 10:  Ning discloses as discussed above in claim 9.  Ning does not explicitly disclose wherein the extrudate comprises a porosity of 0.34 to 0.45.  However, it would have been obvious that the ingredients extruded together would have formed a level of porosity as discussed in claim 9 since the product of claim 9 is essentially the same as the instantly recited product and “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claims 11, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US 2007/0077345) and in further view of Ning US 2008/0102165 and Lanner (US 2002/0022076).
Regarding Claim 11: Borders discloses a fried high protein snack food product that is crispy and puffed [0005; 0033; 0072].  Borders discloses soybean protein and wheat gluten as the additional protein [0026; 0027].  Borders discloses the final product having a moisture content of 1 to 8% [0040].  Borders discloses that the composition contains a leavening agent [0032].  Borders discloses that the soybean protein is about 70-74% and the wheat gluten is about 24% to about 27% [0007].  Although Borders does not disclose that the ratio of soybean to wheat gluten is 2 :1, it would have been obvious to modify the amounts of soybean and wheat gluten since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Borders does not explicitly disclose that the oil content is 18-32%.
Borders does not explicitly disclose a calculated complete protein of 12 g per 29 g serving size.
Ning discloses a protein content of at least 20 % [claim 2]. 12 g per 29 g protein is equivalent to about 40% protein.
Lanner discloses a snack chip containing fat at from about 18% to about 40% [0169].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify Borders to include a protein content as in Ning in order to provide a desired amount of protein.
Further it would have been obvious to modify the fat content of Borders to include amounts as in Lanner in order to provide a desired mouthfeel and organoleptic properties to the snack.
Regarding the moisture content of the fried product, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Borders overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
In re Malagari 182 USPQ 549,553.
Regarding the fat content of the fried product, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Lanner overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 12:  Borders discloses as discussed above in claim 11.  Borders discloses the soybean protein at about 70 to about 74% [0007].  Although Borders does not disclose that the soybean is from 35 to 54%, it would have been obvious to modify the amount of since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 14:   Borders discloses as discussed above in claim 11.  Borders does not disclose wherein the plant protein blend comprises from 0.6 % to 1.6 % sodium bicarbonate by weight on a dry basis.  Ning discloses a protein based snack food containing .75% baking soda [0102].  It would have been obvious to one of ordinary skill in the art to modify the amount of leavening agent in Borders as in Ning in order to provide a desired amount of leaven to the blend.
Regarding Claim 17:  Borders discloses as discussed above in claim 14.   Borders discloses that the leavening agent is sodium bicarbonate [0032].
Regarding Claim 18: Borders discloses as discussed above in claim 11. Borders discloses that the snack food has a crunchy texture [0042].
Regarding Claim 19: Borders discloses as discussed above in claim 11.  Borders does not disclose wherein the fried protein food product comprises a porosity of from 1 to 1.4.  However, it “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 20: Borders discloses as discussed above in claim 11.  Borders discloses that the snack food is porous and puffed (bubbled) [0035; 0042; 0072].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. US 2007/0077345, Ning et al. US 2008/0102165 and Lanner (US 2002/0022076) as applied to claim 11 above and in further view of Karwowski et al US 2010/0303991. 
Regarding Claim 16:  Borders discloses as discussed above in claim 11.  Borders discloses including fiber [0024].  Borders does not disclose wherein the fried protein food product comprises from 1.8 wt% to 2.7 wt% pea fiber. 
Karwowski discloses snack products containing soy protein, wheat gluten and fiber and that the fiber could be in the form of pea fiber [abstract; 0037; 0038].  Karwowski discloses the snack product containing fiber content of 5 g to about 8 g per 30 g serving (about 16%).  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify Border to include pea fiber as in Karwowski in order to add the benefits of fiber to the snack product.  Further although Karwowski does not disclose the food product containing 1.8 to 2.7% pea fiber, it would have been obvious to one skilled in the art to modify the amount of pea fiber based on the desired amount in the end product and by routine optimization.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. US 2007/0077345 and Ning et al. US 2008/0102165 as applied to claim 1 above and in further view of DeMark et al. (US 2008/0206402).
Regarding Claim 21:  Borders discloses as discussed above in claim 1. Borders discloses including pea protein [0015].  Borders does not disclose the soybean protein concentrate and the pea protein in equal parts. 
DeMark discloses legume products containing pea protein and soy protein concentrate [0026].
 At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the product of Borders to include soy protein concentrate and pea protein as in De Mark.
	It would have been obvious to modify the amounts of soy protein concentrate and pea protein since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Response to Arguments
The 112 1st enablement rejections of the claims have been withdrawn.
The 103(a) rejections of claims 9-11, 14, 16-20 have been withdrawn due to the amendments to the claims.
The Applicants assert that Borders discloses a potato chip like product.
The Examiner disagrees because Borders explicitly discloses that the extruded product can be puffed and can be of different shapes and sizes [0033].  This is evidence of Borers not being limited to being chip like.
The Applicants also assert that Borders does not disclose a forming die downstream from the perforation plate.

Regarding the moisture content disclosed in Ning, the Examiner maintains that Ning discloses extrudate having a moisture content of 1 to 80%.  Disclosing 50% appears to have been a typo.  Further, the Examiner notes that Ning discloses that after drying, the extrudate has a moisture content of 9 to 15% [0061], this is a moisture content approximating the post extrusion moisture content recited by Applicants.  Ning renders the instantly claimed post extrusion pre drying moisture content obvious.  The extrudates moisture content is both expressly and implicitly disclosed especially where the pre extruding and post drying moisture contents have been explicitly disclosed.
Regarding the rejection of claim 3, the Applicants claim deficiency of the prior art.  The Examiner disagrees for the reasons above.
Regarding claim 6, the Applicants claim deficiency of the prior art.  The Applicants assert that Keller does not cure the deficiencies of Borders. The Examiner maintains that Borders was not deficient and that Keller teaches the limitation for which it was incorporated.
Regarding the rejections of claim 9 and 10 under Ning, the Applicants assert that that Ning does not disclose the moisture content of the extrudate.
The Examiner disagrees because as discussed above in the office action an extrudates moisture content is both expressly and implicitly disclosed especially where the pre extruding and post drying moisture contents have been explicitly disclosed.

19.	The Applicants assert that DeMark does not cure the deficiencies of Borders. The Examiner maintains that Borders was not deficient and that DeMark teaches the limitation for which it was incorporated and because selecting amounts of the pea and soy protein is a modifiable parameter requiring routine skill in the art.
20.	The Applicants assert that Karkowski does not cure the deficiencies of Borders. The Examiner maintains that Borders was not deficient and that Karkowski teaches the limitation for which it was incorporated.
In summary, it is the position of the Examiner that Applicants have not established any unexpected or superior results.  Borders is able to produce puffed vegetable snacks that are very puffed and curled and crisp which is description that is substantially similar to that of pork rinds. Further, regarding the amounts of legume protein, based upon the range of legume protein as instantly claimed one of ordinary skill in the art would manipulate the amounts of the flours to obtain optimal results.  Moreover, the art clearly teaches a composition as claimed having the same exact components with the only distinction being the amount of legume flour material.  It is noted that the amount of legume flour varies.  However, this would only be a difference in degree and not of kind.  The prior art would also obtain an improved product based upon the concentration of the legume flour, absent a showing of evidence to the contrary.
The remaining rejections of the claims are maintained for the reasons discussed above.
Pertinent Prior Art
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bundus et al. (US 3,793,467) discloses a method of making pork rinds [abstract; Ex.].
Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/Felicia C Turner/Primary Examiner, Art Unit 1793